per CURIAM:
El 13 de noviembre de 1986 le concedimos al notario Ángel T. Berrios Pagán un término para mostrar causa por la cual no deba ser separado del ejercicio de la nota-ría, provisional o permanentemente, por no haber rendido desde el mes de octubre de 1985 hasta el 24 de octubre de 1986 los índices notariales que requiere la ley.
En su comparecencia admite la falta. Aduce que por moti-vos de salud tuvo una práctica limitada durante la primera parte del 1985 y que desde octubre de ese mismo año no tuvo labor notarial. Solicita que se le inactive de la práctica de la notaría hasta que su salud mejore.
En vista de que se ha admitido el incumplimiento de la obligación alegada, In re Rigau, Jr., 118 D.P.R. 89 (1986), y a tenor con las circunstancias aducidas, se suspenderá al Lie. Ángel T. Berrios Pagán del ejercicio de la notaría por un año. Concluido dicho término podrá solicitar la reinstalación mediante prueba fehaciente de que está capacitado para ejer-cer la notaría nuevamente.
Los Jueces Asociados Señor Rebollo López y la Señora Naveira de Rodón no intervinieron.